Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-12, 16-19, 23-26, 7-9, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Agenda Item 7.2..4.1.4, pages 1-15,  3GPP TSG RAN WG1 Meeting #95, R1-1812491, pages 1-15.
Regarding claims 1, 10, 17 & 24, Agenda Item 7.2.4.1.4 discloses a method, apparatus, means and non-transitory computer-readable medium for wireless communications, comprising:
determining, by a first wireless device in a vehicle-to-everything system (see “v2x applications, see section 5.2, paragraph below fig. 3”), a data packet for transmission to at least one other wireless device in the vehicle-to-everything system (see “NR sidelink” regarding vehicle to vehicle communication, in title);

transmitting the set of data packet segments to at least one other wireless device via each transmission time interval corresponding to the set of data packet segments, wherein a data packet segment transmission indicates resources for subsequent data packet segment transmissions (see section 5.2 paragraph below ‘observation 7’: there resource reservation can nevertheless be so that every transmission book the next resource”).
Agenda Item 7.2.4.1.4 does not specifically disclose however 3GPP discloses wherein a data packet segment transmission indicates resources for at least one of a retransmission of the data packet segment (see last paragraph of section 5.1, given that each UE uses multiple TTIs for single TB transmission, it is assumed that the first time in time transmission reserves resources for remaining retransmissions, 
Regarding claim 2, 11 18 & 25, Item 7.2..4.1.4 in view of 3GPP discloses the method, apparatuses and non-transitory computer readable medium of 1, 10, 17 & 24,  further comprising:
determining that a size of the data packet exceeds a threshold size (see section 2 “discussion on typical allocation sizes”, concerning payload sizes); and
determining the set of data packet segments based at least in part on determining that the size of the data packet exceeds the threshold size (see slots per payload size in section 2, “discussion on typical allocation sizes”).
Regarding claim 3, 12, 19 & 26, Item 7.2..4.1.4 in view of 3GPP discloses the method, apparatuses and non-transitory computer readable medium of 1, 10, 17 & 24, further comprising:
segmenting the data packet into the set of data packet segments, wherein each of the set of data packet segments corresponds to a respective code block (section 7, “unbooking and re-booking a larger set of resources or by segmentation and using a one-shot transmission for the second segment.”); and

	Regarding claim 7, 16, 23 & 30, Item 7.2..4.1.4 in view of 3GPP discloses the method, apparatuses and non-transitory computer readable medium of 1, 10, 17 & 24, further comprising:
encoding the data packet for transmission to the at least one other wireless device (see table 2); and identifying a number of coded bits for the single transmission time interval (see section 2, “values (=payload/available coded bits) depend on the BW allocation”);
segmenting the encoded data packet into the set of data packet segments based at least in part on the number of coded bits (section 7, “Furthermore, variations in packet sizes that are too large to accommodate by adapting the MCS, can be handled again by unbooking and re-booking a larger set of resources or by segmentation and using a one-shot transmission for the second segment.”).
Regarding claim 8, Item 7.2..4.1.4 in view of 3GPP discloses the method of 1, further comprising: encoding a media access control (MAC) protocol data unit (PDU) corresponding to the data packet into a buffer;

transmitting each data packet segment based at least in part on the mapping.
Regarding claim 9, Agenda Item 7.2..4.1.4 in view of 3GPP discloses method of claim 1.  Agenda Item 7.2..4.1.4 does not disclose however 3GPP discloses wherein each data packet segment transmission indicates resources for retransmission of each respective data packet segment (see last paragraph of section 5.1, given that each UE uses multiple TTIs for single TB transmission, it is assumed that the first time in time transmission reserves resources for remaining retransmissions, Proposal 5, “in case of multiple sidelink retransmissions, PSCCH/SCI conveys information about all sidelink transmissions for a given transport block”);

Claims 4-6, 13-15, 20-22, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Agenda Item 7.2..4.1.4, pages 1-15,  3GPP TSG RAN WG1 Meeting #95, R1-1812491, pages 1-15 in further view of Kim 2018/0146398 A1.
Regarding claim 4, 13, 20 & 27, Item 7.2..4.1.4 in view of 3GPP discloses the method, apparatuses and non-transitory computer readable medium of 1, 10, 17 & 24, 

Regarding claim 5, 14, 21 & 28, Item 7.2..4.1.4 in view of 3GPP discloses the method, apparatuses and non-transitory computer readable medium of 4, 13, 20 & 27. Item 7.2..4.1.4 in view of 3GPP  do not specifically disclose however Kim discloses wherein one or more MAC PDUs subsequent to an initial MAC PDU of the set of MAC PDUs include respective indications of reserved resources for corresponding one or more MAC PDUs (see segmentation when MAC PDU, RLC and MAC PDU in [0231]).
Regarding claim 6, 15, 22 & 29, Item 7.2..4.1.4 in view of 3GPP discloses the method, apparatuses and non-transitory computer readable medium of 1, 10, 17 & 24,  Item 7.2..4.1.4 in view of 3GPP  do not specifically disclose however Kim discloses wherein determining the set of data packet segments comprises: segmenting the data packet into a set of radio link control (RLC) protocol data units (PDUs) (see segmentation when MAC PDU, RLC and MAC PDU in [0231]); and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freda et al. US 2019/0149274 A1 
Chen et al. US 2020/0146082 A1
Chen et al. US 2020/0053768 A1
Baghel et al. US 20180220280 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643